                                        Case 3:15-md-02672-CRB Document 6848 Filed 10/30/19 Page 1 of 2




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6    IN RE: VOLKSWAGEN “CLEAN DIESEL”                      MDL No. 2672 CRB (JSC)

                                   7    MARKETING, SALES PRACTICES, AND
                                        PRODUCTS LIABILITY LITIGATION
                                        _____________________________________/                ORDER TO SHOW CAUSE
                                   8

                                   9    This Order Relates To:
                                  10
                                        Remaining Consumer Actions
                                  11    _____________________________________/

                                  12           Pursuant to Pretrial Order No. 24, Plaintiffs who opted out of the 2.0-liter or 3.0-liter class
Northern District of California
 United States District Court




                                  13   action settlements and who had not since settled with or released their claims against the

                                  14   Volkswagen Defendants were required to “serve upon the Volkswagen Defendants’ counsel a

                                  15   complete and signed Plaintiff Fact Sheet (‘PFS’),” along with supporting documents, by Thursday,

                                  16   August 15, 2019. (See PTO 24, Dkt. No. 6300 at 1–2.)

                                  17           The Volkswagen Defendants have identified thirteen plaintiffs who did not serve a

                                  18   completed PFS and supporting documents, as required, and have asked the Court to dismiss these

                                  19   plaintiffs’ cases unless good cause is shown. (See Dkt. No. 6697; Dkt. No. 6738 (amended list).)

                                  20   The thirteen plaintiffs in question are identified in the Appendix to this Order. The Court orders

                                  21   each of them to show cause, by Wednesday, November 6, 2019, for their noncompliance with

                                  22   Pretrial Order No. 24. Absent a showing of good cause, the Court may dismiss their cases. See

                                  23   Fed. R. Civ. P. 41(b) (“If the plaintiff fails to . . . comply with . . . a court order, a defendant may

                                  24   move to dismiss the action or any claim against it.”).

                                  25           IT IS SO ORDERED.

                                  26   Dated: October 30, 2019

                                  27
                                                                                                       CHARLES R. BREYER
                                  28                                                                   United States District Judge
                                       Case 3:15-md-02672-CRB Document 6848 Filed 10/30/19 Page 2 of 2




                                   1                           APPENDIX: LIST OF NON-COMPLIANT PLAINTIFFS
                                   2
                                       Plaintiff                Case Information                        Counsel
                                   3   Donna McQuiggan          Allen et al. v. Volkswagen Group of     Kent Law Offices
                                   4                            America Inc., 16-cv-02424
                                       Tony Ray Byrum           Byrum v. Volkswagen Group of            APLC
                                   5                            America, Inc. et al., 17-cv-02685
                                   6   Bev Johnson              Cantu et al. v. Volkswagen Group of     Law Office of Bobby
                                                                America, Inc. et al., 17-cv-03198       Garcia PC; Eckerson Law
                                   7                                                                    Firm, PLLC
                                       Jose Trevino             Cantu et al. v. Volkswagen Group of     Law Office of Bobby
                                   8                            America, Inc. et al., 17-cv-03198       Garcia PC; Eckerson Law
                                   9                                                                    Firm, PLLC
                                       Laura Torres             Davila et al. v. Volkswagen Group of    Law Office of Bobby
                                  10                            America, Inc. et al., 17-cv-02029       Garcia PC; Eckerson Law
                                                                                                        Firm, PLLC
                                  11
                                       Miriam Martinez          Davila et al. v. Volkswagen Group of    Law Office of Bobby
                                  12                            America, Inc. et al., 17-cv-02029       Garcia PC; Eckerson Law
Northern District of California
 United States District Court




                                                                                                        Firm, PLLC
                                  13
                                       John Michael Gullotti    Jackson et al. v. Volkswagen Group of   MLG Automotive Law,
                                  14                            America, Inc., 16-cv-00616              APLC; Wesierski & Zurek,
                                                                                                        LLP
                                  15   Camille Jackson          Jackson et al. v. Volkswagen Group of   MLG Automotive Law,
                                                                America, Inc., 16-cv-00616              APLC; Wesierski & Zurek,
                                  16
                                                                                                        LLP
                                  17   Casandra Lane            Lane v. Volkswagen Group of             Hossley Embry LLP
                                                                America, Inc., 16-cv-02175
                                  18
                                       Mark R. Moskowitz        Pease et al. v. Volkswagen Group of     Mark R. Moskowitz
                                  19                            America, Inc., 16-cv-01820
                                       Jay Rothman              Rothman v. Motorcars West, LLC et       Law Offices of Robert B.
                                  20                            al., 16-cv-04728                        Mobasseri, P.C.
                                  21   Kathryn L. Shilling      Shilling v. Volkswagen Group of         Kathryn L. Shilling
                                                                America, Inc., 18-cv-00423
                                  22   Robin L. Swanson         Swanson et al. v. Volkswagen Group      Underwood & Riemer, PC
                                  23                            of America, Inc., 16-cv-04363

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
